DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-26 and 31-34 are pending in the instant invention.  According to the Amendments to the Claims, filed December 14, 2021, claim 2 was amended, claims 27-30 were cancelled and claim 34 was added.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/EP2019/050983, filed January 15, 2019, which claims priority under 35 U.S.C. § 119(a-d) to: a) GB 1817616.4, filed October 29, 2018; and b) GB 1800734.4, filed January 17, 2018.
	Although the inventor’s or joint inventor’s claim for the benefit of a prior-filed invention under 35 U.S.C. § 119(a-d) is acknowledged, the inventor or joint inventor has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. § 119(a-d) as follows:
	The later-filed invention must be an invention for a patent, for an invention which is also disclosed in the prior-filed inventions (the foreign inventions).  The disclosure of the invention in the prior-filed inventions and in the later-filed inventions must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  {See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)}.
	The specification of the prior-filed inventions, a) GB 1817616.4; and b) GB 1800734.4, respectively, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. § 112(a) for one or more claims of this invention for the following reason: the specification in the instant invention has been amended with respect to the scope of formula (I), which now discloses amended definitions for at least R2, R3, R4a, and/or R4b, respectively, and is no longer coextensive with that of a) GB 1817616.4; and b) GB 1800734.4, respectively.
	Consequently, since the specifications of a) GB 1817616.4; and b) GB 1800734.4, respectively, lack adequate support or enablement for one or more claims of the elected invention of Group I, as defined below in Restrictions/Election of Species, and in the manner provided by 35 U.S.C. § 112(a), the first Office action on the merits of all relevant claims drawn to Group I will be prosecuted according to the earliest effective filing date afforded this invention, which is that of International Application No. PCT/EP2019/050983, filed January 15, 2019.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s provisional election of the following, with traverse, in the reply filed on December 14, 2021, is acknowledged: a) Group I - claims 1-26, 33 and 34; and b) substituted heterocycle of formula (I) - p. 126, Compound 22, shown to the right below, and hereafter referred to as (S)-N-(1-hydroxypropan-2-yl)-5-(5-(2-hydroxypropan-2-yl)-2-methyl-7-((3-(1-methyl-1H-imidazol-2-yl)benzyl)amino)pyrazolo[1,5-a]pyrimidin-3-yl)-N,2-dimethylbenzamide, where R1 = -C(O)NR1aR1b, wherein R1a = -CH(CH3)CH2OH and R1b = -CH3; R2 = -CH3; R3 = -H; R4a = -CH3; R4b = -CH3; R4c = -OH; R5 = -imidazol-2-yl, substituted, at N1, with -CH3; W = C; X = N; Y = C; and Z = CH.  Claims 1-22, 26 and 33 read on the elected species.  Affirmation of this election must be made by the inventor or joint inventor in replying to this Office action.
	Similarly, the inventor or joint inventor should further note that since supposed errors in the restriction requirement were not distinctly and specifically pointed out, the election has been treated as an election, without traverse.  See MPEP § 818.03(a).
	Likewise, the inventor or joint inventor should further note that the requirement is still deemed proper and is therefore made FINAL.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
	Next, the inventor or joint inventor should further note that the elected species, shown to the above, was found to be free of the prior art.  Thus, the examiner has expanded the forthcoming prosecution to include all claims relevant to the genus of Group I, for a first Office action and prosecution on the merits.
	Moreover, the inventor or joint inventor should further note that claims 31 and 32 were withdrawn from further consideration, pursuant to 37 CFR 1.142(b), as being drawn to a nonelected or cancelled invention, there being no allowable generic or linking claim.
	Thus, a first Office action and prosecution on the merits of claims 1-26, 33 and 34 is contained within.

Specification Objection - Disclosure

	The inventor or joint inventor is advised to format the specification according to 37 CFR 1.77(c).  Revisions should particularly address bold-type, underline, and/or upper case formatting.  Appropriate correction may be required.


Specification Objection - Title

	The inventor or joint inventor is reminded of the proper content of the title of the invention.
	The title of the invention should be brief, but technically accurate and descriptive and should contain fewer than 500 characters.  See 37 CFR 1.72(a) and MPEP § 606.
	The title of the invention is not technically accurate and descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In the revised title, the examiner suggests additionally identifying the substituted heterocycles of the formula (I).
	The following title is suggested: SUBSTITUTED PYRAZOLO[1,5-a]PYRIMIDINES AS PI4K INHIBITORS.
	Appropriate correction is required.

Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A compound of formula (I):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(I)
or a pharmaceutically acceptable salt or stereoisomer thereof,
wherein:

	
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 is 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
:

	R1 is C(O)NR1aR1b, OC1-4 alkyl, S(O)R1c, S(O)2NR1aR1b, or S(O)2R1c;
	R1a is C1-3 alkyl, C1-3 haloalkyl, C1-3 hydroxyalkyl, C1-3 alkyl-OC1-3 alkyl, tetrahydrofuranyl, or tetrahydropyranyl;
	R1b is H or C1-3 alkyl; or

	R1a and R1b, together with the nitrogen heteroatom to which they are attached, form a 4- to 7-membered heterocyclic ring;
	wherein the 4- to 7-membered heterocyclic ring contains 3, 4, 5, or 6 ring carbon atoms and optionally 1 ring oxygen heteroatom;
	wherein the 4- to 7-membered heterocyclic ring is optionally spiro-fused or ortho-fused to an unsubstituted 4- to 6-membered cycloalkyl ring or an unsubstituted, saturated 4- to 6-membered heterocyclic ring; and
	wherein the 4- to 7-membered heterocyclic ring is optionally substituted by 1 or 2 substituents independently selected from the group consisting of halo, C1-3 alkyl, C1-3 hydroxyalkyl, OH, OC1-3 alkyl, and =O;

	R1c is C1-3 alkyl, C1-3 hydroxyalkyl, C1-3 alkyl-OC1-3 alkyl, OH, or OC1-3 alkyl;
	R2 is H, halo, C1-3 alkyl, or OR2a;
	R2a is H, CH3, CH2CH3, or CH2CH2CH3, wherein 1 or 2 -CH2- groups is optionally and independently replaced by -O-;
	R3 is H or halo;

(i)	R4a is H, halo, or C1-3 alkyl; and
	R4b is C1-3 alkyl, C1-2 hydroxyalkyl, or cyclopropyl; or

R4a and R4b, together with the carbon atom to which they are attached, form an unsubstituted, saturated 3- to 6-membered ring;
	wherein the 3- to 6-membered ring contains 3, 4, 5, or 6 ring carbon atoms and optionally 1 ring oxygen heteroatom; and
	wherein the 3- to 6-membered ring is optionally substituted by 1 substituent selected from the group consisting of C1-3 alkyl and C1-2 hydroxyalkyl; and

	R4c is CH2OH, CH(OH)CH3, CH2CH2OH, or OH; or

(ii)	R4a is H, halo, C1-3 alkyl, or OH; and
	R4b is H, halo, or C1-3 alkyl; and

	R4c is unsubstituted oxetanyl, unsubstituted tetrahydrofuranyl, or unsubstituted tetrahydropyranyl; or

(iii)	R4a is H; and
R4b and R4c, together with the carbon atom to which they are attached, form an unsubstituted oxetanyl, unsubstituted tetrahydrofuranyl, or unsubstituted tetrahydropyranyl; and

	R5 is pyrazol-1-yl or imidazol-2-yl;
	wherein the pyrazol-1-yl is optionally substituted at the 4-position by 1 CH3 substituent and optionally further substituted at the 5-position by 1 C1-3 alkyl substituent; and
	wherein the imidazol-2-yl is optionally substituted at the 1-position by 1 C1-3 alkyl substituent and optionally further substituted at the 5-position by 1 CH3 substituent.

	Appropriate correction is required.

	Claim 2 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, wherein the compound is of formula (Ia):

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

(Ia)
or a pharmaceutically acceptable salt or stereoisomer thereof,
wherein:

	
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 is 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
:

	R1 is C(O)NR1aR1b, OC1-4 alkyl, S(O)R1c, S(O)2NR1aR1b, or S(O)2R1c;
	R1a is C1-3 alkyl, C1-3 haloalkyl, C1-3 hydroxyalkyl, or C1-3 alkyl-OC1-3 alkyl;
	R1b is H or C1-3 alkyl; or

	R1a and R1b, together with the nitrogen heteroatom to which they are attached, form a 4- to 7-membered heterocyclic ring;
	wherein the 4- to 7-membered heterocyclic ring contains 3, 4, 5, or 6 ring carbon atoms and optionally 1 ring oxygen heteroatom;
	wherein the 4- to 7-membered heterocyclic ring is optionally spiro-fused or ortho-fused to an unsubstituted 4- to 6-membered cycloalkyl ring or an unsubstituted, saturated 4- to 6-membered heterocyclic ring; and
	wherein the 4- to 7-membered heterocyclic ring is optionally substituted by 1 or 2 substituents independently selected from the group consisting of halo, C1-3 alkyl, OH, OC1-3 alkyl, and =O;

	R1c is C1-3 alkyl, C1-3 hydroxyalkyl, C1-3 alkyl-OC1-3 alkyl, OH, or OC1-3 alkyl;
	R2 is H, Cl, C1-3 alkyl, or OR2a;
	R2a is H, CH3, CH2CH3, or CH2CH2CH3, wherein 1 or 2 -CH2- groups is optionally and independently replaced by -O-;
	R3 is H or F;
	R4a is H or CH3; and
	R4b is C1-3 alkyl or C1-2 hydroxyalkyl; and
	R4c is CH2OH, CH(OH)CH3, CH2CH2OH, or OH; and

	R5 is pyrazol-1-yl or imidazol-2-yl;
	wherein the pyrazol-1-yl is optionally substituted at the 4-position by 1 CH3 substituent and optionally further substituted at the 5-position by 1 C1-3 alkyl substituent; and
	wherein the imidazol-2-yl is optionally substituted at the 1-position by 1 C1-3 alkyl substituent and optionally further substituted at the 5-position by 1 CH3 substituent.

	Appropriate correction is required.

	Claim 3 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

(i)	R4a is H, F, or C1-3 alkyl; and
	R4b is C1-3 alkyl, C1-2 hydroxyalkyl, or cyclopropyl; or

R4a and R4b, together with the carbon atom to which they are attached, form an unsubstituted, saturated 3- to 6-membered ring;

	wherein the 3- to 6-membered ring contains 3, 4, 5, or 6 ring carbon atoms and optionally 1 ring oxygen heteroatom; and
	wherein the 3- to 6-membered ring is optionally substituted by 1 substituent selected from the group consisting of C1-3 alkyl and C1-2 hydroxyalkyl; and

	R4c is CH2OH, CH(OH)CH3, CH2CH2OH, or OH; or

(ii)	R4a is H, F, C1-3 alkyl, or OH; and
	R4b is H, F, or C1-3 alkyl; and
	R4c is unsubstituted oxetanyl, unsubstituted tetrahydrofuranyl, or unsubstituted tetrahydropyranyl; or

(iii)	R4a is H; and
R4b and R4c, together with the carbon atom to which they are attached, form an unsubstituted oxetanyl, unsubstituted tetrahydrofuranyl, or unsubstituted tetrahydropyranyl.

	Appropriate correction is required.

	Claim 4 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	R2 is H, Cl, C1-3 alkyl, or OR2a;
	R2a is H, CH3, CH2CH3, or CH2CH2CH3, wherein 1 or 2 -CH2- groups is optionally and independently replaced by -O-; and
	R3 is H or F.

	Appropriate correction is required.

	Claim 7 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R1 is C(O)NR1aR1b or S(O)2R1c.

	Appropriate correction is required.


	Claim 8 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound according to claim 7, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R1 is C(O)NR1aR1b.

	Appropriate correction is required.

	Claim 9 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R1a is C1-3 hydroxyalkyl or tetrahydropyranyl.

	Appropriate correction is required.

	Claim 10 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound according to claim 9, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R1a is C1-3 hydroxyalkyl.

	Appropriate correction is required.

	Claim 11 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R1a is CH2CH2OH, CH2CH2CH2OH, or CH(CH3)CH2OH.

	Appropriate correction is required.

	Claim 12 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R1b is C1-3 alkyl.

	Appropriate correction is required.

	Claim 13 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound according to claim 12, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R1b is CH3 or CH2CH3.

	Appropriate correction is required.

	Claim 14 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R2 is Cl, C1-3 alkyl, or OR2a.

	Appropriate correction is required.

	Claim 15 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound according to claim 14, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R2 is Cl, C1-3 alkyl, or OCH3.

	Appropriate correction is required.

	Claim 16 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R3 is H.

	Appropriate correction is required.

	Claim 17 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R4a is CH3.

	Appropriate correction is required.

	Claim 18 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R4b is C1-3 alkyl.

	Appropriate correction is required.

	Claim 19 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

R4a is CH3; and
R4b is CH3.

	Appropriate correction is required.

	Claim 20 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R5 is imidazol-2-yl;
	wherein the imidazol-2-yl is optionally substituted at the 1-position by 1 C1-3 alkyl substituent and optionally further substituted at the 5-position by 1 CH3 substituent.

	Appropriate correction is required.

	Claim 21 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R5 is 1-methyl-1H-imidazol-2-yl.

	Appropriate correction is required.

	Claim 22 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a stereoisomer thereof, wherein the compound, or stereoisomer thereof, is selected from the group consisting of:


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 Compound 15;


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 Compound 17;


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 Compound 19;


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
 Compound 20;


    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
 Compound 21;


    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
 Compound 22;


    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
 Compound 25;


    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
 Compound 29;


    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
 Compound 32;


    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
 Compound 36;


    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
 Compound 37;


    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
 Compound 38;


    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
 Compound 43;


    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
 Compound 59;


    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
 Compound 62;


    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
 Compound 63;


    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
 Compound 66;


    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale
 Compound 67;


    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale
 Compound 80;


    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale
 Compound 81;

or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.


	Claim 23 is objected to because of the following informalities: for brevity, clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, wherein the compound is:

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 Compound 17
or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.

	Claim 24 is objected to because of the following informalities: for brevity, clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, wherein the compound is:

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 Compound 19
or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.


	Claim 25 is objected to because of the following informalities: for brevity, clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, wherein the compound is:

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
 Compound 21
or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.

	Claim 26 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a stereoisomer thereof, wherein the stereoisomer of the compound is:

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
 Compound 22
or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.

	Claim 33 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	A pharmaceutical formulation comprising a pharmaceutically acceptable excipient and a compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof.

	Appropriate correction is required.

	Claim 34 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, wherein the compound is:

    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale
 Compound 40.

	Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. § 112:
(a) IN GENERAL.  The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Substituted heterocycles of the formula (I)

	Claims 1-4, 7-21 and 33 are rejected under 35 U.S.C. § 112(a) because the specification, while being enabling for substituted heterocycles of the formula (I), where W = C; X = N; Y = C; and Z = CH, respectively, does not reasonably provide enablement for substituted heterocycles of the formula (I), where W ≠ C; X ≠ N; Y ≠ C; and Z ≠ CH, respectively.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  Substituted hetero-cycles of the formula (I), where W ≠ C; X ≠ N; Y ≠ C; and Z ≠ CH, respectively as recited in claim 1, have not been adequately enabled in the specification to allow any person having ordinary skill in the art, at the time this invention was made, to make and/or use substituted heterocycles of the formula (I), where W ≠ C; X ≠ N; Y ≠ C; and Z ≠ CH, respectively.
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor or joint inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  {See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986); and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988)}.
	The above factors, regarding the instant invention, are summarized as follows:

    PNG
    media_image28.png
    200
    400
    media_image28.png
    Greyscale
(a)	Breadth of the claims - the breadth of the claims includes substituted heterocycles of the formula (I), shown to the right;

(b)	Nature of the invention - the nature of the invention is evaluation of substituted heterocycles of the formula (I), shown to the right, and the pharmacokinetic behavior of these substances as phosphatidylinositol-4 kinase (PI4K) inhibitors;

(c)	State of the prior art - Nature Reviews: Drug Discovery offers a snapshot of the state of the drug development art.  Herein, drug development is stated to follow the widely accepted Ehrlich model which includes: 1) development of a broad synthetic organic chemistry program; 2) subsequent testing of compounds in an appropriate laboratory model for the disease to be treated; and 3) screening of compounds with low toxicity in prospective clinical trials (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205).  Moreover, WO 19/141694 provides a synthesis of the instantly recited substituted heterocycles of the formula (I) {Barton, et al. WO 19/141694, 2019};

(d)	Level of one of ordinary skill in the art - the artisans synthesizing the inventor’s or joint inventor’s substituted heterocycles of the formula (I), where W ≠ C; X ≠ N; Y ≠ C; and Z ≠ CH, respectively, would be a collaborative team of synthetic chemists and/or health practitioners, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience;

(e)	Level of predictability in the art - Synthetic organic chemistry is quite unpredictable (See In re Marzocchi and Horton 169 USPQ at 367 ¶3).  Similarly, it is unclear based on the combination of at least Schemes 1-17, on pages 20-36 of the instant specification, and Barton, et al. in WO 19/141694, whether the instantly recited substituted heterocycles of the formula (I), where W ≠ C; X ≠ N; Y ≠ C; and Z ≠ CH, respectively, are enabled.  Moreover, the following excerpt is taken from Dörwald, which has relevance to the synthesis of substituted heterocycles of the formula (I) {Dörwald, F. Zaragoza.  Side Reactions in Organic Synthesis: A Guide to Successful Synthesis Design, Weinheim: WILEY-VCH Verlag GmbH & Co. KGaA, 2005, Preface}:

	Most non-chemists would probably be horrified if they were to learn how many attempted syntheses fail, and how inefficient research chemists are.  The ratio of successful to unsuccessful chemical experiments in a normal research laboratory is far below unity, and synthetic research chemists, in the same way as most scientists, spend most of their time working out what went wrong, and why.
		Despite the many pitfalls lurking in organic synthesis, most organic chemistry textbooks and research articles do give the impression that organic reactions just proceed smoothly and that the total synthesis of complex natural products, for instance, is maybe a labor-intensive but otherwise undemanding task.  In fact, most syntheses of structurally complex natural products are the result of several years of hard work by a team of chemists, with almost every step requiring careful optimization.  The final synthesis usually looks quite different from that originally planned, because of unexpected difficulties encountered in the initially chosen synthetic sequence.  Only the seasoned practitioner who has experienced for himself the many failures and frustrations which the development (sometimes even the repetition) of a synthesis usually implies will be able to appraise such work.
	Chemists tend not to publish negative results, because these are, as opposed to positive results, never definite (and far too copious).

(f)	Amount of direction provided by the inventor - the invention lacks direction with respect to making and/or using substituted heterocycles of the formula (I), where W ≠ C; X ≠ N; Y ≠ C; and Z ≠ CH, respectively;

(g)	Existence of working examples - the inventor or joint inventor has provided sufficient guidance to make and/or use substituted heterocycles of the formula (I), where W = C; X = N; Y = C; and Z = CH, respectively; however, the disclosure is insufficient to allow extrapolation of the limited examples to enable the instantly recited substituted heterocycles of the formula (I), where W ≠ C; X ≠ N; Y ≠ C; and Z ≠ CH, respectively.  The specification lacks working examples of substituted heterocycles of the formula (I), where W ≠ C; X ≠ N; Y ≠ C; and Z ≠ CH, respectively.
	Within the specification, [A]t least one specific operative embodiment or example of the invention must be set forth.  The example(s) and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group.  Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.  See MPEP § 608.01(p) and MPEP § 2173.05.


    PNG
    media_image29.png
    200
    400
    media_image29.png
    Greyscale
(h)	Quantity of experimentation needed to make or use the invention based on the content of the disclosure - predicting whether a recited compound is in fact one that produces a desired physiological effect at a therapeutic concentration and with useful kinetics, is filled with experimental uncertainty, and without proper guidance, would involve a substantial amount of experimentation (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205-213).  Similarly, the specification, as originally filed, including any references incorporated therein, fails to provide the necessary support required by 35 U.S.C. § 112(a) to enable the instantly recited substituted hetero-cycles of the formula (I), where W ≠ C; X ≠ N; Y ≠ C; and Z ≠ CH, respectively.  Thus, it is unclear, based on the guidance provided by the specification, whether a substituted heterocycle of the formula (I), such as (S)-N-(1-hydroxypropan-2-yl)-5-(2-(2-hydroxypropan-2-yl)-7-methyl-4-((3-(1-methyl-1H-imidazol-2-yl)benzyl)-amino)pyrazolo[1,5-a][1,3,5]triazin-8-yl)-N,2-dimethylbenzamide, shown to the left above, is either synthetically feasible or possesses utility as a phosphatidylinositol-4 kinase (PI4K) inhibitor.

	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the invention was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  {See In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
	The determination that undue experimentation would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.  (See In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404).  These factual considerations are discussed comprehensively in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor or joint inventor), § 2164.02 (the existence of working examples) and § 2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure).
	Based on a preponderance of the evidence presented herein, the conclusion that the inventor or joint inventor is insufficiently enabled for making and/or using substituted heterocycles of the formula (I), where W ≠ C; X ≠ N; Y ≠ C; and Z ≠ CH, respectively, is clearly justified.
	The examiner suggests amending the clams, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.


Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claims 1-21 and 33 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claims 1, 2, 5 and 6 independently recite the limitation, C, with respect to Z, where the limitation is implausible, resulting in an incomplete valence.  Claims are unduly speculative where they define only a portion of a substituted hetero-cycle of the formula (I).  Consequently, since incomplete valences are not permitted in the structure of the substituted heterocycles of the formula (I), an essential portion of the substituted hetero-cycles of the formula (I) is indefinite and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the substituted heterocycles of the formula (I).  {See Ex parte Pedlow and Miner, 90 USPQ 395 (Bd. Pat. App. & Int. 1951)}.
	The examiner suggests amending the clams, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624